Exhibit 10.11
R.G. BARRY CORPORATION
2005 SUPPLEMENTAL RETIREMENT PLAN
DISTRIBUTION ELECTION FORM (2008 ONLY)
Daniel D. Viren (the “Participant”) participates in the R.G. Barry Corporation
Amended and Restated 2005 Supplemental Retirement Plan, as amended (the “Plan”).
Capitalized terms not otherwise defined herein shall have the same meanings as
in the Plan.
By signing below, the Participant elects, pursuant to Section 3.05 of the Plan,
to have the vested portion of his or her benefit under the Plan distributed in a
lump-sum on August 28, 2009, which shall extinguish the obligations of R.G.
Barry Corporation (the “Company”) and its affiliates under the Plan.
Please note: To be effective, this Distribution Election Form must be signed and
returned to the Company no later than December 31, 2008. The election made in
this Distribution Election Form may not change the time and/or form of any
payment that would otherwise be payable in calendar year 2008 and may not
otherwise cause a payment to be made under the Plan in calendar year 2008. This
Distribution Election Form may not be used after December 31, 2008.
ACKNOWLEDGMENTS
By signing below, the Participant acknowledges that:

  •  
The Participant has knowingly and voluntarily decided to participate in the Plan
and be bound by the conditions thereunder and the terms and conditions of this
Distribution Election Form;

  •  
The Participant hereby elects to have the vested portion of his or her Account
paid in a lump-sum on August 28, 2009; and

  •  
The Participant understands that the election made in this Distribution Election
Form is irrevocable and that any payment received pursuant to the election made
in this Distribution Election Form shall extinguish any obligation of the
Company or any of its affiliates to him under the Plan.

            PARTICIPANT
      /s/ Daniel D. Viren       Daniel D. Viren

December 22, 2008   

          ACCEPTED AND ACKNOWLEDGED:  
 
        R.G. BARRY CORPORATION
 
       
By:
       
 
       
 
       
Its:
       
 
       
 
       
Date:
                                          , 2008    

 

 